Exhibit 32.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Rohat Resources, Inc. (the “Company”) on Form 10-Q for the periodended July 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kwok-Keung Liu, President of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 10, 2010 By: /s/ Kwok-Keung Liu Kwok-Keung Liu President (principal executive officer and principal financial officer)
